           Case 3:20-cv-00205-JM Document 7 Filed 09/03/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

LEE KRUMM                                                                            PLAINTIFF

v.                                   3:20-cv-00205-JM-JJV

STATE OF ARKANSAS, et al.                                                       DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order entered on this day, it is considered, ordered, and adjudged that

Plaintiff’s Complaint is DISMISSED without prejudice. It is certified, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal would be frivolous and not taken in good faith.

       DATED this 3rd day of September 2020.


                                                    ____________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE
